Citation Nr: 1729574	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-35 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for intestinal perforation residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1966 to July 1977.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Atlanta, Georgia, Regional Office which denied compensation under the provisions of 38 U.S.C.A. § 1151 for intestinal perforation residuals.  In June 2012, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  


FINDING OF FACT

In a June 2017 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of compensation under the provisions of 38 U.S.C.A. § 1151 for intestinal perforation residuals.  


CONCLUSION OF LAW

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for intestinal perforation residuals has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2017 written statement, the accredited representative indicated that the Veteran had submitted a letter which was to be considered as his "official request for the American Legion to cancel my pending appeal regarding my 1151 claim."  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the accredited representative has effectively withdrawn the appeal from the denial of denial of compensation under the provisions of 38 U.S.C.A. § 1151 for intestinal perforation residuals.  Therefore, the Board concludes that no allegation of fact or law remains as to that issue and the appeal must be dismissed.  38 U.S.C.A. § 7105 (West 2014).  


ORDER

The appeal on the issue of compensation under the provisions of 38 U.S.C.A. § 1151 for intestinal perforation residuals is dismissed.  



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


